             IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


GEORGE EALEY, Administrator of            *
the   Estate   of   TENNIEL     0'BRYAN   *
EALEY,                                    *


      Plaintiff,

             V.                                          CV 119-049


RICHARD ROUNDTREE,
individually and in his
official capacity as the
Richmond County Sheriff, JIMMY
WREN, individually and his
official capacity as a
Richmond County Deputy, and
GEORGE SAPP, individually and
in his official capacity as a
Richmond County Deputy,

      Defendants.




                                      ORDER




      Before      the   Court    is    Plaintiff s     Notice    of   Voluntary

Dismissal.     {Doc. 16.)        Although Plaintiff filed the voluntary

dismissal pursuant to Rule 41(a)(1)(A)(i), the Court analyzes the

dismissal pursuant to Rule 41(a)(2) because Defendants filed an

answer (Doc. 4).

      Upon   due    consideration,     the    Court   finds   dismissal   proper

under Federal Rule of Civil Procedure 41(a)(2).                 IT IS THEREFORE

ORDERED that this matter is DISMISSED WITHOUT PREJUDICE.              The Clerk


is directed to TERMINATE all motions and deadlines, if any, and
CLOSE this case.      Each party shall bear its own costs and fees

except as otherwise agreed.

    ORDER   ENTERED    at   Augusta,   Georgia,   this   _       day   of

September, 2019.


                                 J. EAIWI. HALL< CHIEF JUDGE
                                 united/states district court
                                SOUTEERN   DISTRICT OF GEORGIA
